Citation Nr: 1502134	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-29 62	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral foot disability, manifested by numbness.

3.  Entitlement to service connection for a bilateral hand disability, manifested by numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's bilateral foot disability, diagnosed as peripheral neuropathy, and bilateral hand disability, diagnosed as peripheral neuropathy, were caused by service-connected non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability, diagnosed as peripheral neuropathy, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2. The criteria for service connection for a bilateral hand disability, diagnosed as peripheral neuropathy, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issues of entitlement to service connection for a bilateral foot disability and entitlement to service connection for a bilateral hand disability have been granted herein.  Therefore, discussion of any compliance with VA's duties to assist and notify is not required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that service connection on a secondary basis is warranted.  He claims that his bilateral foot disability and bilateral hand disability were caused by his low back disability and/or his service-connected non-Hodgkin's lymphoma.   

Concerning evidence of a current disability, the VA medical treatment records and an August 2012 VA medical examination report show that the Veteran has been diagnosed with peripheral neuropathy of the hands and feet.  Next, the Veteran has recently been granted service connection for non-Hodgkin's lymphoma.  The remaining question is whether the Veteran's service-connected non-Hodgkin's lymphoma caused or aggravated the Veteran's bilateral foot disability and bilateral hand disability.  The VA medical treatment records indicate that the Veteran's peripheral polyneuropathy was more than likely associated with his lymphoma.  In addition, the August 2012 VA examiner, while not addressing whether there was a relationship between the service-connected non-Hodgkin's lymphoma and his peripheral neuropathy, pointed to a VA medical treatment record wherein a neurologist indicated that the peripheral polyneuropathy was likely associated with the Veteran's lymphoma.  Accordingly, the Board finds that the evidence is in equipoise as to whether the non-Hodgkin's lymphoma caused the Veteran's bilateral foot disability and bilateral hand disability.  The Board will resolve any doubt in favor of the Veteran and grant service connection for a bilateral foot disability, diagnosed as peripheral neuropathy, and service connection for a bilateral hand disability, diagnosed as peripheral neuropathy.  




ORDER

Entitlement to service connection for a bilateral foot disability, diagnosed as peripheral neuropathy, is granted.

Entitlement to service connection for a bilateral hand disability, diagnosed as peripheral neuropathy, is granted.   


REMAND

In a February 2012 remand, the Board requested that the AOJ ask the Veteran to complete and submit a VA Form 21-4142, Authorization and Consent to Release Information to VA, for records of treatment for his back, hands, and feet and to obtain VA records from the St. Cloud VA Medical Center (VAMC) for 2007, 2008, and 2010 to date.  The Veteran submitted VA Forms 21-4142 and the AOJ obtained records from Centracare Clinic and Central Minnesota Neurosciences.  There was a negative response from RiverRidge Chiropractic P.A.  Updated VA medical treatment records from 2010 to date from the St. Cloud VAMC were associated with the claims folder.  St. Cloud VAMC responded that there were no records for the dates of 2007 and 2008.  The Veteran was notified of the negative response and reported that he only was treated by private physicians during that time period.  The Board finds that the remand directive was completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In addition, the February 2012 remand requested that the Veteran be scheduled for a VA medical examination.  The examiner responded to the question in the remand and discussed and cited to the evidence of record.  The examiner provided supporting rationale for the negative nexus opinion.  Again, the Board finds that the examination and opinion are adequate and the remand directive was completed.  See Stegall, id.  

Unfortunately, the Board finds that one of the Board's remand directives was not completed.  The February 2012 remand requested that the AOJ contact Dr. J.H. of RiverRidge Chiropractic, P.A., to ask him to identify the dates of treatment and the medical providers for all civilian medical records for the Veteran which he used/referenced in making the opinion as to the Veteran's back disability.  The record reflects that the AOJ contacted RiverRidge Chiropractic, P.A. to obtain records from the provider and received a negative response.  However, Dr. J.H. was not specifically contacted regarding what records he reviewed when rendering his etiological opinion.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  As a result, the Board must remand for corrective action.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran of the negative response from RiverRidge Chiropractic, P.A. regarding treatment records.  Provide the Veteran with the opportunity to submit any records in his possession.  

2.  Contact Dr. J.H. of RiverRidge Chiropractic, P.A., and request him to identify the dates of treatment and the medical providers for all civilian medical records for the Veteran which he used/referenced in making the opinion as to the Veteran's back disability.  Thereafter, attempt to obtain such records and associate them with the claims folder.  

3.  If additional records are received, obtain an addendum opinion to the August 2012 VA medical examination report from the August 2012 VA examiner or from another suitably qualified examiner.  The claims folder must be available for review and the examiner must note that the review was completed.  

Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the low back disability was caused by or related to active service.  

The examiner should consider the March 2010 opinion of Dr. J.H. and any identified clinical evidence of record reviewed in reaching his opinion, the Veteran's in-service complaints, his diagnosis of severe obesity, his history as a truck driver, his testimony at the 2011 Board hearing that he had back pain since service, and his statements at the June 2009 VA medical examination regarding the onset of his pain.  

Rationale must be proffered for any opinion reached.  

4.  After completing the above, and undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


